NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AYNA AMANDA MEPPELINK,                          No. 20-35667

      Plaintiff-counter-                        D.C. No. 3:19-cv-05655-RJB
      defendant-Appellant,

 v.                                             MEMORANDUM*

SELENE FINANCE, LP,

                Defendant-Appellee,

WILMINGTON SAVINGS FUND
SOCIETY, FSB, trustee for Pretium
Mortgage Acquisition Trust,

      Defendant-counter-claimant-
      Appellee,

and

HIDDEN ACRES HOMEOWNER’S
ASSOCIATION; OCCUPANTS OF THE
PREMISES,

                Counter-defendants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Ayna Amanda Meppelink appeals pro se from the district court’s judgment

on defendant Wilmington Savings Fund Society, FSB’s counter claim seeking

judicial foreclosure on Meppelink’s home. Because the district court certified its

interlocutory order pursuant to Federal Rule of Civil Procedure 54(b), we have

jurisdiction under 28 U.S.C. § 1291. We review de novo the grant of partial

summary judgment. White v. City of Sparks, 500 F.3d 953, 955 (9th Cir. 2007).

We affirm.

      The district court properly granted partial summary judgment on

Wilmington’s counterclaim because under Washington law, Wilmington is the

holder of Meppelink’s promissory note and entitled to enforce it by commencing a

judicial foreclosure. See Wash. Rev. Code § 62A.1-201 (21)(A) (defining a holder

with respect to a negotiable instrument); Deutsche Bank Nat. Tr. Co. v. Slotke, 367

P.3d 600, 601, 604 (Wash. Ct. App. 2016) (noting that “the holder of a promissory

note secured by a deed of trust has authority to elect to commence a judicial

foreclosure of that deed of trust[;]” provisions of the Deed of Trust Act relating to

nonjudicial foreclosures of a deed of trust have “no bearing on a judicial



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     20-35667
foreclosure of a deed of trust because such a foreclosure, as the statutes make clear,

is controlled by the law of mortgages”); see also Bain v. Metro. Mortg. Grp., Inc.,

285 P.3d 34, 38-39, 42-44 (Wash. 2012) (en banc) (requirements for judicial

foreclosure).

      Contrary to Meppelink’s contention, the district court’s entry of partial

judgment under Rule 54(b) did not create an inappropriately piecemeal litigation.

See Wood v. GCC Bend, LLC, 422 F.3d 873, 877-79 (9th Cir. 2005) (setting forth

standard of review and criteria for Rule 54(b) certification).

      We lack jurisdiction to consider claims other than those certified in the

district court’s Rule 54(b) order. See Air-Sea Forwarders, Inc. v. Air Asia Co., 880

F.2d 176, 179 n.1 (9th Cir. 1989) (no appellate jurisdiction exists over claims the

district court did not include it is Rule 54(b) order).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as without merit Meppelink’s contentions that the district court

ignored state court rulings, was biased against her, or showed favoritism towards

the defendants.

      AFFIRMED.




                                            3                                  20-35667